           Case 1:20-cv-00580-AWI-GSA Document 10 Filed 10/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   FERNANDO TALAVERA,                               1:20-cv-00580-AWI-GSA-PC
12                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS IN FULL
13         vs.                                        (ECF No. 9.)
14   D. STEBBINS, et al.,                             ORDER DISMISSING CASE, WITHOUT
                                                      PREJUDICE, FOR PLAINTIFF’S
15                Defendants.                         FAILURE TO PROSECUTE
16                                                    ORDER DIRECTING CLERK TO
                                                      CLOSE CASE
17

18

19

20

21

22

23          Fernando Talavera (“Plaintiff”) is a former prisoner proceeding pro se and in forma
24   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
25   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
26          On August 10, 2020, findings and recommendations were entered, recommending that
27   this action be dismissed for Plaintiff’s failure to prosecute. (ECF No. 9.) Plaintiff was granted
28   twenty (20) days in which to file objections to the findings and recommendations. The twenty-
            Case 1:20-cv-00580-AWI-GSA Document 10 Filed 10/08/20 Page 2 of 2



 1   day time period has passed, and Plaintiff has not filed objections or otherwise responded to the
 2   findings and recommendations.1
 3           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 5   court finds the findings and recommendations to be supported by the record and proper analysis.
 6           Accordingly, THE COURT HEREBY ORDERS that:
 7           1.      The Findings and Recommendations issued by the Magistrate Judge on August
 8                   10, 2020, are adopted in full;
 9           2.      This action is dismissed, without prejudice, for Plaintiff’s failure to prosecute; and
10           3.      The Clerk of Court is directed to close this case.
11
     IT IS SO ORDERED.
12

13   Dated: October 8, 2020
                                                     SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21
                     1
22                      The Order was served on Plaintiff at his address of record at California State Prison-
     Sacramento in Represa, California. (Court Record.) On May 14, 2020, Plaintiff filed a notice of change
23   of address to 47254 Diane Street, Indio, California 92201. (ECF No. 8.) On May 14, 2020, the court re-
     served the court’s May 4, 2020 Order on Plaintiff at the new address. (Court Record.) On May 19, 2020,
24   the United States Postal Service returned the Order as undeliverable. (Court Docket.) A notation on the
     envelope indicated “Undeliverable, Paroled.” (Id.) Plaintiff has not notified the court of any current
25
     change in his address. Absent such notice service at a party’s prior address is fully effective. Local Rule
26   182(f).

27                    The Clerk’s Notice Reassigning Case, issued on May 8, 2020 and served on Plaintiff at
     California State Prison-Sacramento in Represa, California, was also re-served on Plaintiff at his address
28   in Indio, California, on May 14, 2020, and returned to the Court by the United States Postal Service on
     May 19, 2020, as “Undeliverable, Paroled.” (Court Record.)
